Case 2:19-cv-00032-GJQ-MV ECF No. 52, PageID.423 Filed 07/17/21 Page 1 of 12




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION

DUJUAN O’NEAL #203912,                              Case No. 2:19-cv-00032

                     Plaintiff,                     Hon. Gordon J. Quist
                                                    U.S. District Judge
        v.

JOHN LEMMERMAN,

                     Defendant.
                                   /

                       REPORT AND RECOMMENDATION

   I.        Introduction

        This Report and Recommendation (R&R) addresses Corrections Officer (CO)

Lemmerman’s motion for summary judgment. (ECF No. 45.)

        State prisoner DuJuan O’Neal filed this civil rights action pursuant to 42

U.S.C. § 1983 on January 28, 2019. (ECF No. 1.) O’Neal’s original complaint stated

claims against five defendants. Four of the five defendants have been dismissed from

the case. O’Neal’s sole remaining claim is a First Amendment retaliation claim

against CO Lemmerman based on an incident at Chippewa Correctional Facility

(URF) on September 29, 2018.

        CO Lemmernan asserts that O’Neal has failed to establish a genuine issue of

material fact relating to the second element of a retaliation claim: the requirement

that a plaintiff show that the defendant took an adverse action against the plaintiff

that would deter a person of ordinary firmness from engaging in protected conduct.



                                         1
Case 2:19-cv-00032-GJQ-MV ECF No. 52, PageID.424 Filed 07/17/21 Page 2 of 12




CO Lemmerman also argues that O’Neal’s claim is barred by the doctrine of qualified

immunity. O’Neal responded and CO Lemmerman replied. (ECF Nos. 47, 48.)

         The undersigned that genuine issues of material fact remain. Accordingly, the

undersigned respectfully recommends that the Court deny CO Lemmerman’s motion.

   II.      Additional Relevant Procedural History

         O’Neal initiated this action by filing a verified complaint in federal court on

January 28, 2019. (ECF No. 1.)

         The Court issued a screening opinion and order that dismissed all First

Amendment retaliation claims against one of the named defendants for failure to

state a claim. (ECF Nos. 5, 6.)

         On August 6, 2019, Defendants filed a summary judgment motion and

supporting brief on the issue of exhaustion. (ECF No. 23, 24.) O’Neal responded and

Defendants replied. (ECF Nos. 28, 30.) As noted above, the undersigned issued a

R&R that recommended dismissal of all claims against all defendants, except for the

retaliation claim against CO Lemmerman for events on September 29, 2018. (ECF

No. 32.) The Court adopted the R&R. (ECF No. 35.)

   III.     Summary Judgment Standard

         Summary judgment is appropriate when the record reveals that there are no

genuine issues as to any material fact in dispute and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56; Kocak v. Comty. Health Partners of

Ohio, Inc., 400 F.3d 466, 468 (6th Cir. 2005). The standard for determining whether

summary judgment is appropriate is “whether the evidence presents a sufficient



                                            2
Case 2:19-cv-00032-GJQ-MV ECF No. 52, PageID.425 Filed 07/17/21 Page 3 of 12




disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” State Farm Fire & Cas. Co. v. McGowan, 421

F.3d 433, 436 (6th Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

251-52 (1986)). The court must consider all pleadings, depositions, affidavits, and

admissions on file, and draw all justifiable inferences in favor of the party opposing

the motion. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986); Twin City Fire Ins. Co. v. Adkins, 400 F.3d 293, 296 (6th Cir. 2005).

   IV.      Analysis

         A. Clarification of Claim

         As a preliminary issue, the parties disagree as to what O’Neal’s remaining

claim is. This Court’s Order adopting the prior R&R confirmed that O’Neal failed to

exhaust all of his claims except for his retaliation claim arising on September 29,

2018. (ECF No. 35, PageID.307.) At that point, the parties’ interpretation diverges.

Citing to clarifying comments O’Neal made during his deposition, CO Lemmerman,

asserts that the remaining claim is based on an allegation that he called O’Neal a

“rat” or “snitch” in front of other prisoners in retaliation for complaining to CO

Lemmerman’s immediate supervisor about CO Lemmerman.                   (ECF No. 46,

PageID.335-336; ECF No. 48, PageID.408.) O’Neal, on the other hand, contends that

the claim is based on the misconduct tickets that CO Lemmerman issued him on

September 29, 2018, in retaliation for letters that O’Neal sent to the Warden. (ECF

No. 47, PageID.390-391.)




                                          3
Case 2:19-cv-00032-GJQ-MV ECF No. 52, PageID.426 Filed 07/17/21 Page 4 of 12




      CO Lemmerman correctly notes that O’Neal’s remaining claim cannot be based

on a retaliatory misconduct ticket even though Lemmerman wrote tickets against

O’Neal on or about September 29, 2018. The prior R&R (ECF No. 32) recommended

the dismissal of O’Neal’s claims based on the issuance of misconduct tickets for a

failure to properly exhaust the claim that these tickets were retaliatory. (ECF No.

32, PageID.239-41.)

      Thus, the only remaining retaliation claim is based on events that took place

on or about September 29, 2018, aside from the issuance of misconduct tickets. In

his complaint, O’Neal alleged the following:




(ECF No. 1, PageID.7.)

      The grievance associated with events on September 29, 2018, is URF-18-10-

2841-17b. (Id.) In that grievance, O’Neal complained about CO Lemmerman calling

him names because he spoke to Lt. Pawley, CO’s Lemmerman’s supervisor. (ECF No.

24-3, PageID.115.) O’Neal’s Step I grievance is shown below.




                                          4
Case 2:19-cv-00032-GJQ-MV ECF No. 52, PageID.427 Filed 07/17/21 Page 5 of 12




(ECF No. 24-3, PageID.115.)

      Aside from O’Neal’s claim that Lemmerman issued retaliatory misconduct

tickets – a claim that would have to be exhausted in the misconduct hearing – O’Neal

asserted that Lemmerman called him “several names none O’Neal.” (Id.)

      Lemmerman’s counsel asked O’Neal about these comments during O’Neal’s

deposition. Counsel asked, “[a]nd what comments were those?” (ECF No. 46-2,

PageID.350.) O’Neal responded, “[h]e asked me what did I think that that was going

to do, said that I was a rat.” (Id., PageID.351.)

      The declaration provided by prisoner Samuel Mims, #230199, also reflects the

use of the rat term. His declaration is shown below.


                                           5
Case 2:19-cv-00032-GJQ-MV ECF No. 52, PageID.428 Filed 07/17/21 Page 6 of 12




(ECF No. 47-1, PageID.404.)

      The undersigned will analyze CO Lemmerman’s motion based on the

conclusion that O’Neal’s claim is that Lemmerman verbally abused him on or about

September 29, 2018, by calling him a rat after Lt. Pawley left the unit.

      B. Retaliation

      Retaliation based upon a prisoner’s exercise of his or her constitutional rights

violates the Constitution. Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999)

(en banc). In order to establish a First Amendment retaliation claim, a plaintiff must

prove: (1) that he was engaged in protected conduct; (2) that an adverse action was

taken against him that would deter a person of ordinary firmness from engaging in


                                          6
Case 2:19-cv-00032-GJQ-MV ECF No. 52, PageID.429 Filed 07/17/21 Page 7 of 12




that conduct; and (3) that the adverse action was motivated, at least in part, by the

protected conduct. Id. The Sixth Circuit has repeatedly held that “protected conduct

includes a prisoner’s ‘undisputed First Amendment right to file grievances against

prison officials on his own behalf.’” Hill v. Lappin, 630 F.3d 468, 472 (6th Cir. 2010)

(quoting Herron v. Harrison, 203 F.3d 410, 415 (6th Cir.2000)). “If the grievances are

frivolous, however, this right is not protected.” Id. “‘Abusive or manipulative use of

a grievance system [is] not…protected conduct,’ and prison officials may take action

in response to the prisoner’s improper use of the grievance process as long as the

response aligns with a legitimate penological goal.” Griffin v. Berghuis, 563 Fed.

App’x. 411, 416 (6th Cir. 2014) (quoting King v. Zamiara, 680 F.3d 686, 699 (6th Cir.

2012)).

      After a prisoner establishes the first two elements, the prisoner must prove

that the exercise of the protected right was a substantial or motivating factor in the

defendant’s alleged retaliatory conduct. Smith v. Campbell, 250 F.3d 1032, 1037 (6th

Cir. 2001) (citing Mount Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274,

287 (1977)).

      The Sixth Circuit has established a burden-shifting rule regarding the

causation element:

          Once the plaintiff has met his burden of establishing that his protected
          conduct was a motivating factor behind any harm, the burden of
          production shifts to the defendant. If the defendant can show that he
          would have taken the same action in the absence of the protected activity,
          he is entitled to prevail on summary judgment.

Thaddeus-X, 175 F.3d at 399.



                                            7
Case 2:19-cv-00032-GJQ-MV ECF No. 52, PageID.430 Filed 07/17/21 Page 8 of 12




       CO Lemmerman only challenges the second element (whether he committed

an adverse action). (ECF No. 46, PageID.337-339.) He argues (1) that calling O’Neal

a “rat” or “liar” in front of fellow prisoners is not an adverse action, and (2) that O’Neal

failed to present evidence as to whether the other prisoners heard the name calling.

       The undersigned concludes that a genuine issue of material fact remains

regarding whether Lemmerman’s actions constitute an action “that would deter a

person of ordinary firmness from engaging in [the protected] conduct.” Thaddeus-X,

175 F.3d 394. As noted above, prisoner Mims attested that CO Lemmerman called

O’Neal a rat and a liar “loudly for everyone to hear.” (ECF No. 47-1, PageID.404.)

Mims’s statement is shown below with highlighting on the critical statement.




                                             8
Case 2:19-cv-00032-GJQ-MV ECF No. 52, PageID.431 Filed 07/17/21 Page 9 of 12




The undersigned cannot say that CO Lemmerman’s alleged statement would not

deter a person of ordinary firmness from engaging in the protected conduct. CO

Lemmerman denies calling O’Neal a rat on September 29, 2018. (ECF No. 46-3,

PageID.357.) Mims and O’Neal disagree. In the opinion of the undersigned, a trier

of fact would have to determine the impact CO Lemmerman’s statement would have

on a person of ordinary firmness based on the totality of the circumstances.

      C. Qualified Immunity Argument

      As an alternative argument, CO Lemmerman moves to dismiss O’Neal’s

constitutional claims by asserting qualified immunity from liability. “Under the

doctrine of qualified immunity, ‘government officials performing discretionary

functions generally are shielded from liability for civil damages insofar as their

conduct does not violate clearly established statutory or constitutional rights of which

a reasonable person would have known.’” Phillips v. Roane Cty., 534 F.3d 531, 538

(6th Cir. 2008) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). Once a

defendant raises the qualified immunity defense, the burden shifts to the plaintiff to

demonstrate that the defendant officer violated a right so clearly established “that

every ‘reasonable official would have understood that what he [was] doing violate[d]

that right.’” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011) (quoting Anderson v.

Creighton, 483 U.S. 635, 640 (1987)). The analysis entails a two-step inquiry. Martin

v. City of Broadview Heights, 712 F.3d 951, 957 (6th Cir. 2013). First, the court must

“determine if the facts alleged make out a violation of a constitutional right.” Id.

(citing Pearson v. Callahan, 555 U.S. 223, 232 (1982)). Second, the court asks if the



                                           9
Case 2:19-cv-00032-GJQ-MV ECF No. 52, PageID.432 Filed 07/17/21 Page 10 of 12




right at issue was “‘clearly established’ when the event occurred such that a

reasonable officer would have known that his conduct violated it.” Id. (citing Pearson,

555 U.S. at 232). A court may address these steps in any order. Id. (citing Pearson,

555 U.S. at 236). A government official is entitled to qualified immunity if either step

of the analysis is not satisfied. See Citizens in Charge, Inc. v. Husted, 810 F.3d 437,

440 (6th Cir. 2016).

      In applying the first step of the qualified immunity analysis, a court must

identify “the specific constitutional right allegedly infringed” and determine whether

a violation occurred.    Graham v. Connor, 490 U.S. 386, 394 (1989).           The court

considers the state of the law at the second step. As the Supreme Court has observed,

“this Court’s case law does not require a case directly on point for a right to be clearly

established, [but] existing precedent must have placed the statutory or constitutional

question beyond debate.”      White v. Pauly, 137 S. Ct. 548, 551 (2017) (internal

quotation marks and original brackets omitted) (quoting Mullenix v. Luna, 136 S. Ct.

305, 308 (2015)). As explained by the Supreme Court:

             To be clearly established, a legal principle must have a
             sufficiently clear foundation in then-existing precedent.
             The rule must be “settled law,” Hunter v. Bryant, 502 U.S.
             224, 228, 112 S.Ct. 534, 116 L.Ed.2d 589 (1991) (per
             curiam), which means it is dictated by “controlling
             authority” or “a robust ‘consensus of cases of persuasive
             authority,’ ” al–Kidd, supra, at 741–742, 131 S.Ct. 2074
             (quoting Wilson v. Layne, 526 U.S. 603, 617, 119 S.Ct. 1692,
             143 L.Ed.2d 818 (1999)). It is not enough that the rule is
             suggested by then-existing precedent. The precedent must
             be clear enough that every reasonable official would
             interpret it to establish the particular rule the plaintiff
             seeks to apply. See Reichle, 566 U.S., at 666, 132 S.Ct.
             2088. Otherwise, the rule is not one that “every reasonable

                                           10
Case 2:19-cv-00032-GJQ-MV ECF No. 52, PageID.433 Filed 07/17/21 Page 11 of 12




              official” would know. Id., at 664, 132 S.Ct. 2088 (internal
              quotation marks omitted).

              The “clearly established” standard also requires that the
              legal principle clearly prohibit the officer's conduct in the
              particular circumstances before him. The rule's contours
              must be so well defined that it is “clear to a reasonable
              officer that his conduct was unlawful in the situation he
              confronted.” Saucier v. Katz, 533 U.S. 194, 202, 121 S.Ct.
              2151, 150 L.Ed.2d 272 (2001). This requires a high “degree
              of specificity.” Mullenix v. Luna, 577 U.S. ––––, ––––, 136
              S.Ct. 305, 309, 193 L.Ed.2d 255 (2015) (per curiam). We
              have repeatedly stressed that courts must not “define
              clearly established law at a high level of generality, since
              doing so avoids the crucial question whether the official
              acted reasonably in the particular circumstances that he or
              she faced.” Plumhoff, supra, at 2023 (internal quotation
              marks and citation omitted). A rule is too general if the
              unlawfulness of the officer's conduct “does not follow
              immediately from the conclusion that [the rule] was firmly
              established.” Anderson, supra, at 641, 107 S.Ct. 3034. In
              the context of a warrantless arrest, the rule must obviously
              resolve “whether ‘the circumstances with which [the
              particular officer] was confronted ... constitute[d] probable
              cause.’” Mullenix, supra, at 309 (quoting Anderson, supra,
              at 640–641, 107 S.Ct. 3034; some alterations in original).

D.C. v. Wesby, 138 S. Ct. 577, 589–90 (2018).

        As explained above, a genuine issue of material fact exists regarding whether

CO Lemmerman’s conduct implicated O’Neal’s First Amendment right to engage in

protected conduct free of retaliation.     For these same reasons, the undersigned

concludes that O’Neal’s claim cannot be dismissed based on the doctrine of qualified

immunity.

   V.      Recommendation

        The undersigned respectfully recommends that this Court deny CO

Lemmerman’s motion for summary judgment (ECF No. 46). If the Court accepts this

                                           11
Case 2:19-cv-00032-GJQ-MV ECF No. 52, PageID.434 Filed 07/17/21 Page 12 of 12




recommendation, the only remaining claim is a First Amendment retaliation claim

against CO Lemmerman for labeling O’Neal a rat on September 29, 2018, in the

presence of other prisoners.



Dated: July 17, 2021                            /s/ Maarten Vermaat
                                                MAARTEN VERMAAT
                                                U. S. MAGISTRATE JUDGE



                               NOTICE TO PARTIES

Any objections to this Report and Recommendation must be filed and served within
fourteen days of service of this notice on you. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P.
72(b). All objections and responses to objections are governed by W.D. Mich. LCivR
72.3(b). Failure to file timely objections may constitute a waiver of any further right
of appeal. United States v. Walters, 638 F.2d 947 (6th Cir. 1981); see Thomas v. Arn,
474 U.S. 140 (1985).




                                           12
